Citation Nr: 0000634	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  94-32 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to August 1972.  He is currently represented by AMVETS.  

This matter came before the Board of Veterans' Appeals on 
appeal from a rating decision of October 1993, by the Boston 
Regional Office (RO), which denied the veteran's claim of 
entitlement to service connection for residuals of a left 
foot injury.  The notice of disagreement with this 
determination was received in November 1993.  A statement of 
the case was issued in December 1993.  The veteran's 
substantive appeal was received in January 1994.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in April 1994.  A 
transcript of the hearing is of record.  The appeal was 
received at the Board subsequently, in July 1999.  

REMAND

The veteran essentially contends that he sustained injury to 
his left foot during service, that his current left foot 
disorder is related to the inservice injury and that, 
therefore, he is entitled to service connection.

At his hearing in April 1994, the veteran indicated that he 
sustained shrapnel wounds to the left foot in August 1970, 
was medivac'd out of Vietnam, and spent about three weeks at 
Camp Zama, U.S. Army Hospital, in Japan.  He testified that 
the small pieces of shrapnel had caused his feet to swell up 
to the point that his boot had to be cut off his left foot.  
He further stated that he had sought treatment for his left 
foot approximately seven months after his discharge from 
service, at the VA medical centers in Columbia and 
Charleston, SC.  He also indicated that he worked in 
housekeeping at a VA hospital in the mid 1970's; he noted 
that the left foot would swell up with prolonged standing, 
and he would have to go on sick call.  The veteran contended 
that, at that time, he was told that the shrapnel was causing 
the symptoms in his left foot, and he noted that he was 
diagnosed with arthritis of the left foot.  The veteran 
reported that a doctor at Fort Gordon, GA, had suggested 
surgery; however, they later gave him orthopedic shoes.  

As noted in his testimony, the veteran indicated that all the 
service medical records were not available, and that he might 
have some additional records.  Therefore, the RO should 
request any additional service medical records from the 
service department, and the RO should request the veteran to 
submit copies of all records to which he has access.  The 
Board believes that the veteran's service personnel records 
should also be requested from the appropriate service 
department.  

It also does not appear that the RO requested the above-
mentioned treatment records from the VA medical centers in 
Columbia and Charleston.  The Board notes that VA 
adjudicators are deemed to have constructive knowledge of 
these records and, based upon the veteran's testimony in this 
case, now have actual knowledge of the existence of these 
records.  As a result, they are considered to be evidence 
that is of record at the time any decision is made, and 
should be associated with the claims file.  Bell v. 
Derwinski, 2 Vet.App. 611 (1992); See also VAOPGCPREC 12-94,
60 Fed. Reg. 43,186 (1995) ("an [agency of original 
jurisdiction (AOJ)'s] failure to consider records which were 
in VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error . . . .").  

Of record is a statement from a VA social worker, dated in 
May 1995, indicating that the veteran had applied for 
disability benefits from the Social Security Administration 
(SSA).  It does not appear that a request for any SSA records 
was made.  In order to ensure that the Board has a thorough 
and complete record in the adjudication of his claim, the RO 
should attempt to obtain all medical and adjudication records 
relating to his Social Security disability benefits.  See 
Hayes v. Brown, 9 Vet.App. 67, 74 (1996) (VA is required to 
obtain evidence from SSA, including decisions by an 
administrative law judge, and give the evidence appropriate 
consideration and weight); Murincsak v. Derwinski, 2 Vet.App. 
363, 373 (1992); Collier v. Derwinski, 1 Vet.App. 413, 417 
(1991).  

In light of the foregoing, the Board finds that further 
development is in order prior to appellate disposition of the 
veteran's claims.  Accordingly, the Board hereby REMANDS this 
case to the RO for the following action:

1.  The RO should request any additional service 
medical records of the veteran, and his service 
personnel records, from the service department.  
Specifically, a search should be requested for any 
hospital and other records relating to the 
veteran's inservice treatment at the 85th 
Evacuation Hospital, Vietnam, the U.S. Army 
Hospital at Camp Zama, Japan, and at the Fort 
Gordon Army Hospital, in Georgia.

2.  The RO should obtain copies of VA medical 
records of the veteran since service, which are 
not currently in the claims folder, including all 
records from the VA medical centers in Columbia 
and Charleston, SC. 

3.  The RO should contact the SSA to obtain any 
records pertaining to an award of disability 
benefits to the veteran.  The request is to 
include copies of award letters/notices, 
administrative or appellate decisions, hearing 
transcripts, if applicable, and all medical 
records relied upon concerning claims or appeals 
filed by the veteran for SSA benefits. 

4.  All records obtained should be associated with 
the claims folder.  Thereafter, the RO should 
readjudicate the veteran's claim for service 
connection for residuals of a left foot injury.  
If the determination remains adverse to the 
veteran, both he and his representative should be 
furnished a supplemental statement of the case 
which summarizes the pertinent evidence and all 
applicable laws and regulations, and reflects 
detailed reasons and bases for the decision.  They 
should then be afforded the applicable time period 
in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purpose of this REMAND is to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


